 


110 HRES 542 EH: Expressing the unconditional support of the House of Representatives for the members of the National Guard.
U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 542 
In the House of Representatives, U. S.,

December 18, 2007
 
RESOLUTION 
Expressing the unconditional support of the House of Representatives for the members of the National Guard. 
 
 
Whereas the National Guard has made tremendous contributions in support of United States military operations around the world; 
Whereas, between September 11, 2001, and September 30, 2007, 329,982 members of the National Guard have been mobilized to support numerous military operations; 
Whereas members of the National Guard typically leave other employment to serve on active duty in the Armed Forces; 
Whereas the National Guard has responded admirably in times of domestic emergencies to lead rescue and recovery efforts; and 
Whereas many members of the National Guard have made the ultimate sacrifice, giving their lives in service to the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)unconditionally supports the members of the National Guard; 
(2)recognizes the tremendous sacrifices made by members of the National Guard on behalf of the United States; 
(3)will work to ensure that the National Guard receives the resources it needs; and 
(4)will support the families of members of the National Guard, especially those who have died while serving on active duty. 
 
Lorraine C. Miller,Clerk.
